DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-12 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-8, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by SAYLOR (US 9,892,584).
Regarding claims 1, 6, 11 and 12,
SAYLOR teaches a method for providing access to a physical space, secured by a lock, for provision of a service, the lock being associated with a service consumer (col. 2:10-16 teaches distributing electronic keys to other users such that a user selects a lock that the user controls, such as a lock for a door to the user's house or lock for the user's vehicle), the method being performed in an access coordinator  and comprising the steps of:
	receiving  an approval signal from a service consumer device of the service consumer, the approval signal indicating that the service consumer  allows a service provider agent  of a service provider to open the lock (column 6:49-57 teaches that each use of the electronic key requires approval of the key issuer such that when the recipient attempts to use the electronic key, a key management system provides information about the attempted use to an application running on an electronic device associated with the key issuer and the key issuer can grant or deny approval);
deriving, from the approval signal, service provider access data being necessary for the service provider agent to open the lock in accordance with the approval signal (col. 7:4-9 teaches a key issuer may grant an electronic key that permits only a single use, or a predetermined number of uses; also see 115a-115g);
transmitting  the service provider access data to a service provider server of the service provider, for storage by the service provider server (col. 8:12-18 teaches that After the key issuer interacts with one or more controls 118 to save or confirm the selections. The key management system receives data indicating the conditions, and saves data identifying the conditions);
(column 9:32-34 teaches that when an electronic key is revoked or disabled, the key management application on the electronic device 122 may delete the stored access data);
receiving, from the service provider server, the service provider access data and a request to assign a service provider agent  to open the lock (col. 2:20-21 teaches that a key management server issues to the recipient an electronic key that opens the lock);
generating service agent access data, that is specific for the service provider agent, to allow the service provider agent to open the lock (col. 3:19-21 teaches that the user may set conditions on the use of electronic keys, specifying the type of access permitted to particular recipients of an electronic key); and
transmitting the service agent access data to a service provider agent device  associated with the service provider agent (col. 2 16-17 teaches that the user also selects a member of the user's social network as a recipient for a key to the lock.).

Regarding claims 2 and 7,
Saylor teaches the step of deleting the service provider access data comprises ensuring that the service provider access data is stored nowhere in the access coordinator (col. 9:32-34 teaches deleting or otherwise disallow access to the stored access data, said deletion is differentiated from the means by which access is otherwise disallowed, therefore “deletion” is interpreted as corresponding to “ensuring that the service provider access data is stored nowhere…” as claimed).  

Regarding claims 3 and 8,
Saylor teaches an approval signal, of:
receiving  an access request signal from the service provider server; and transmitting  a query to the service consumer device asking whether the service provider is to be approved for access to the physical space secured by the lock(column 6:49-57 teaches that each use of the electronic key requires approval of the key issuer such that when the recipient attempts to use the electronic key, a key management system provides information about the attempted use to an application running on an electronic device associated with the key issuer and the key issuer can grant or deny approval).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 4, 5, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAYLOR (US 9,892,584) in view of SADIGHI (US 8,482,378).
Regarding claims 4 and 9,
 	Saylor teaches the system and apparatus of claims 1 and 6, but fails to further teach the limitations of claims 4 and 9.
SADIGHI teaches generating service agent access data comprises electronically signing the service provider access data with a private key of a cryptographic key pair (column 15:18-25 and 33-34 teach generating a key pair, a certificate and an AD signature; the mobile phone 14 uses the two-way Authentication protocol to authenticate each other using their certificates and their private keys.)
	Before the effective filing date of the invention, it would have been obvious to modify the system of Saylor per the teachings of Sadighi, electronically signing the access data with a private key of a cryptographic key pair, as a way of carrying out a two-way authentication of an approval to grant key information.

Regarding claims 5 and 10,
Sadighi teaches that the cryptographic key pair is specific to the service provider (at least the “Abstract” teaches  that the  system (10) comprises an authority means (16) operable to issue access rights; column 15:18-15 teaches that the authority 16 sends data such that its authorization server 18 generates a key pair(privP and pubP)).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Regarding claim 11,
 Claim 11 is drawn to a “computer program” per se, therefore, fail(s) to fall within a statutory category of invention.
    A claim directed to a computer program itself is non-statutory because it is not:  
         A process occurring as a result of executing the program, or
         A machine programmed to operate in accordance with the program, or
         A manufacture structurally and functionally interconnected with the program in a manner which enable the program to act as a computer component and realize its functionality, or
         A composition of matter.
    See MPEP § 2106.01.  Data structures not claimed as embodied in computer readable media are descriptive material per se and are not statutory because they are not capable of causing functional change in the computer.  See, e.g., Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held nonstatutory).  Such claimed data structures do not define any structural and functional interrelationships between the data structure and other claimed aspects of the invention, which permit the data structure's functionality to be realized.  In contrast, a claimed computer readable medium encoded with a data structure defines structural and functional per se, i.e., the descriptions or expressions of the programs are not physical “things.”  They are neither computer components nor statutory processes, as they are not “acts” being performed.  Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer, which permit the computer program's functionality to be realized. 

Regarding claim 12,
Claim 12 is drawn to a computer program product i.e.,  computer readable medium having stored thereon a computer program, where the computer readable medium can be transitory, i.e., is not explicitly limited as disclosed as only being non-transitory computer readable media; therefore, fail(s) to fall within a statutory category of invention.  Applicant should note that adding "non-transitory" to the claim to limit a claimed computer readable medium to being statutory would be acceptable.
     A claim directed to a computer readable medium having stored thereon a computer program is non-statutory, where the computer readable medium can be a signal, a carrier wave, or a data structure, per se, which are non-statutory as noted, infra.
     A claim directed to a signal, a carrier wave, or a data structure, per se, is non-statutory because it is not:  
          A process, or
          A machine, or
          A manufacture, or

     A claim directed to a paper having thereon a computer program is non-statutory, because it covers printed matter which is non-statutory.  It is not until the program is converted into an electronic form to be read and executed by the processor that it becomes functional descriptive material.  There is no functional relationship between the paper and the computer program (see In re Gulack, 217 USPQ 401, In re Lowry ,32 F.3d 1579, 32 USPQ2d 1031 (Fed.Cir.1994)).  The program as disclosed is merely printed on the paper, hence the program is merely non-functional descriptive material, therefore, the claimed paper with a computer program printed on it is non-statutory.  See Ex parte S, 25 JPOS 904, Ex parte Glenn, 155 USPQ 42 , In re Lockert, 65 F.2d 159, 17 USPQ 515.  
    See MPEP § 2106.01.  Data structures not claimed as embodied in computer readable media are descriptive material per se and are not statutory because they are not capable of causing functional change in the computer.  See, e.g., Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held nonstatutory).  Such claimed data structures do not define any structural and functional interrelationships between the data structure and other claimed aspects of the invention, which permit the data structure's functionality to be realized.  In contrast, a claimed computer readable medium encoded with a data structure defines structural and functional interrelationships between the data structure and the computer software and hardware components which permit the data structure's functionality to be realized, and is thus statutory.  Similarly, computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs are not physical “things.”  They are neither 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497.  The examiner can normally be reached on M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/DIONNE PENDLETON/            Primary Examiner, Art Unit 2689